DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgement is made to the amendment filed 1/31/2022.
Applicant’s notation of the specification amendment filed 1/30/202 is acknowledged and the amendment is entered.
Applicant’s amendment to claim 14 is sufficient to overcome the claim objection set forth in the previous office action. 

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
.

Claim Objections
Claim 15 is objected to because of the following informalities:  amend “and a” to –or a- in ll. 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a variable diameter loop” in ll. 1-2; however, claim 9, upon which claim 12 depends, recites the limitation “a variable diameter loop”.  It is unclear if the “variable diameter loop” of claim 12 is the same as or different from that of claim 9.  
Claim 12 recites the limitation "the elliptical loop" in ll. 1, “the minor diameter” in ll. 2 and “the major diameter” in ll. 2-3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Interpretation
In light of the 35 USC 112(b)/second paragraph rejections above, for purposes of examination, claim 12 will be interpreted as depending from claim 11.  

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-10 & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Maguire et al. (5,755,760, previously cited), or, in the alternative, under 35 U.S.C. 103 as obvious over Maguire et al. (5,755,760, previously cited) in view of Koblish et al. (2001/0007927).
Concerning claim 8, as illustrated in at least Figs. 6A-12B, Maguire et al. disclose a catheter (catheter 400/600; Col. 6, ll. 11-34) comprising: 
an elongate shaft having a proximal end and a distal end and defining an axis (catheter body 410/shaft 600; Col. 6-7, ll. 49-4, Col. 10, ll. 1-16); and 
a loop subassembly coupled to the distal end of the elongate shaft (distal section 460/602 forms a loop; Col. 7, ll. 19-45), the loop subassembly comprising: 
a loop coupled at a distal portion of the loop to the distal end of the elongate shaft (distal portion of loop formed by distal section 460/602 is coupled to distal end of catheter body 410; Fig. 7A-7D), wherein, in a neutral position (catheter can be provided with a pre-curved configuration at its distal end; Col. 15-16, ll. 55-12), the loop defines a plane which is parallel to the axis of the elongate shaft (distal section 460/602 forms a loop plane Y-Z and is parallel to an axis of the catheter body 410 as illustrated in annotated Fig. 8), and wherein the loop is positioned in a different plane than the elongate shaft (distal section 460/602 loop plane is positioned in a different Y-Z plane than body 410 as illustrated in annotated Fig. 8); and 

a plurality of electrodes disposed on the loop (electrodes 412, 416, 419, 420, 422 & 424 are positioned on distal section 460; Col. 7, ll. 5-18).
Maguire et al. teach that “The catheters may have differing configurations than those illustrated.  For example, while the ablation catheter in Fig. 2 introduced by means of a guiding catheter displays a generally straight configuration, a pre-curved configuration could be provided at its distal end” (Col. 15, ll. 55-62), thus defining “a neutral position”.  Further, in the alternative, Koblish et al. disclose a catheter (16) comprising an elongate shaft and a distal end loop, where the catheter can include a distal preset curved configuration.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Maguire et al. such that the catheter defines a neutral position having the pre-set curvature of Fig. 8 of Maguire et al. in order to provide the benefit of a catheter curvature that is well suited for a specific anatomical application as taught by Koblish.  ([0047])
Concerning claim 9, Maguire et al. discloses the loop comprises a variable diameter loop (Col. 10, ll. 1-27; Fig. 12A-B). 
Concerning claim 10, Maguire et al. disclose the loop is substantially circular (Fig. 12B). 
Concerning claim 14, Maguire et al. disclose the loop is configured to be selectively deflectable relative to the neutral position of the loop with respect to the elongate shaft (Col. 7, ll. 19-65, Col. 10, ll. 1-27; Fig. 6A-12B). 
Concerning claim 15, as illustrated in at least Figs. 6A-13, Maguire et al. disclose a medical system comprising: 
a computer system (microprocessor 260; Col. 12, ll. 11-24); 
a medical subsystem coupled to the computer system, the at least one medical subsystem comprising one of an ablation generator (RF oscillator 264; Col. 12-13, ll. 31-12), an electrophysiology monitor (ECG connector; Col. 13, ll. 20-30), and a localization and navigation system; and 
a catheter coupled to the medical subsystem (catheter 400/600 coupled to RF oscillator 264; Col. 6, ll. 11-34), the catheter comprising: 
an elongate shaft having a proximal end and a distal end and defining an axis (catheter body 410/shaft 600; Col. 6-7, ll. 49-4, Col. 10, ll. 1-16); 
a handle coupled to the proximal end of the elongate shaft (handle 400/608; Col. 6-7, ll. 49-4, Col. 10, ll. 17-26); and 
a loop subassembly coupled to the distal end of the elongate shaft (distal section 460/602 forms a loop; Col. 7, ll. 19-45), the loop subassembly comprising: 
a loop coupled at a distal portion of the loop to the distal end of the elongate shaft (distal portion of loop formed by distal section 460/602 is coupled to distal end of catheter body 410; Fig. 7A-7D), wherein, in a neutral position (catheter can be provided with a pre-curved configuration at its distal end; Col. 15-16, ll. 55-12), the loop defines a plane which is  parallel to the axis of the elongate shaft (distal section 460/602 forms a loop plane Y-Z and is parallel to an axis of the catheter body 410 as illustrated in , and wherein the loop is positioned in a different plane than the elongate shaft (distal section 460/602 loop plane is positioned in a different Y-Z plane than body 410 as illustrated in annotated Fig. 8); and 
a plurality of electrodes disposed on the loop (electrodes 412, 416, 419, 420, 422 & 424 are positioned on distal section 460; Col. 7, ll. 5-18).
Maguire et al. teach that “The catheters may have differing configurations than those illustrated.  For example, while the ablation catheter in Fig. 2 introduced by means of a guiding catheter displays a generally straight configuration, a pre-curved configuration could be provided at its distal end” (Col. 15, ll. 55-62), thus defining “a neutral position”.  Further, in the alternative, Koblish et al. disclose a catheter (16) comprising an elongate shaft and a distal end loop, where the catheter can include a distal preset curved configuration.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Maguire et al. such that the catheter defines a neutral position having the pre-set curvature of Fig. 8 of Maguire et al. in order to provide the benefit of a catheter curvature that is well suited for a specific anatomical application as taught by Koblish.  ([0047])

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (5,755,760, previously cited) or Maguire et al. (5,755,760, previously cited) in view of Koblish et al. (2001/0007927), as applied to claim 8, in further view of Chen (2015/0196357, previously cited).
Concerning claim 11, Maguire et al. or Maguire et al. in view of Koblish et al. fail to specifically disclose the loop is an elliptical loop having a major diameter and a minor diameter.  However, Chen discloses a catheter (ablation catheter) comprising an elongate shaft (catheter body) and a loop subassembly comprising a loop (4) and a plurality of electrodes (5) disposed on the loop.  Chen further discloses the loop (4) is an elliptical loop having a major diameter (D1) and a minor diameter (D2). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Maguire et al. or Maguire et al. in view of Koblish et al. such that the loop is an elliptical loop having a major diameter and a minor diameter in order to provide the benefit of better treating areas with concentrated enervation of pulmonary arteries as taught by Chen ([0116-0117], [0211], [0214-0218]; Fig. 1 & 22A) and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (5,755,760, previously cited) in view of Chen (2015/0196357, previously cited) or Maguire et al. (5,755,760, previously cited) in view of Koblish et al. (2001/0007927) and Chen (2015/0196357, previously cited), as applied to claim 11, in further view of Xiao et al. (2015/0305805, previously cited). 
Concerning claim 12, Maguire et al. disclose the loop to have a variable diameter (Col. 10, ll. 1-27; Fig. 12A-B), and thus the modified invention of Maguire et al. in view of Chen or Maguire et al. in view of Koblish et al. and Chen teach the elliptical loop to have a variable diameter, but fail to explicitly teach that the loop is configured to increase the minor diameter in response to the major diameter being decreased.  However, Xiao et al. disclose a catheter (100) comprising a loop subassembly comprising a loop (110) and a plurality of electrodes (161-162) disposed on the loop.  Xiao et al. further disclose the loop can be an elliptical shape where adjustments can be made to the major and/or minor elliptical dimensions.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Maguire et al. in view of Chen or Maguire et al. in view of Koblish et al. and Chen such that the elliptical loop is a variable diameter loop, and is configured to increase the minor diameter in response to the major diameter being decreased in order to provide the benefit of allowing for adjustment of organ cavity itself as taught by Xiao et al. ([0040], [0050], [0053]; Fig. 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794